DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4 and 7-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3-4 and 7-27, the prior art fails to teach the secondary tissue receptacle is adaptable to conform to a shape of the breast and the wide area tissue receptacle is closed at an end opposite the opening to enclose all portions of the breast that are accepted into the opening upon creation of the seal between the tissue and the wide area tissue receptacle without exposing any portion of the breast outside of the wide area tissue receptacle as claimed in independent claims 1, 20 and 25. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HOON K SONG/Primary Examiner, Art Unit 2884